Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a region of interest (ROI) detector; an image quality evaluator” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because claim 19 recites a non-statutory machine-readable medium.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of claim 19 drawn to a machine-readable medium covers forms of data per se and transitory propagating signals per se.  in view of the specification “Such electronic devices store and communicate (internally and/or with other electronic devices over a network) code and data using computer machine- readable media, such as non-transitory computer machine-readable storage media (e.g., magnetic disks; optical disks; random access memory; read only memory; flash memory devices; phase-change memory) and transitory computer machine-readable communication media (e.g., electrical, optical, acoustical or other form of propagated signals - such as carrier waves, infrared signals, digital signals, etc.). " [0277] See MPEP 2111.01.  Further, the specification explicit define the machine-readable medium includes the transitory computer machine-readable communication media, and therefore is non-statutory. See 1351 Off. Gaz. Pat. Office 212 (February 23, 2010). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-11, 18-20, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (US 2020/0265634 A1) in view of Patney et al. (US 2020/0050923 A1).
Regarding claim 1, Nakazato teaches:
A method comprising: 
a first image generated from a first physical camera (PCAM) positioned at first coordinates; ([0052], “Additionally, as a correct image for evaluation, the evaluating unit 203 generates a second simulation simulating the image captured from the virtual viewpoint of interest.” [0060], “Also, instead of a simulation image generated on the basis of environmental information, an image actually captured may be obtained and used as environmental information.”)
generating a second image from a virtual camera (VCAM) positioned at the first coordinates; ([0052], “Also, the evaluating unit 203 generates a virtual viewpoint image from the virtual viewpoint of interest using the first simulation images generated.”)
determining a quality value for the second image by evaluating the second image in view of the first image. ([0052], “The evaluating unit 203 then calculates a PSNR from the virtual viewpoint image and the correct image generated, and defines the calculated PSNR as the evaluation value for the quality of the generated virtual viewpoint image.” [0028], “The evaluation value is, for example, a peak signal-to-noise ratio (PSNR) calculated from a difference between the correct image and the generated virtual viewpoint image.”)
However, Nakazato does not, but Patney teaches:
detecting regions of interest within a first image ([0037] teaches detecting each tile from a sequence of images, the tile can be as small as a pixel: “In an embodiment, each image in the sequence of rendered images 101 is divided into multiple regions called tiles. A tile may be a single pixel or multiple pixels that are adjacent or distributed across the image. In an embodiment, the tiles are 64×64 pixel regions. In an embodiment, the same tile for each image in the sequence of rendered images 101 is processed by the neural network model 100, before a different tile is processed by the neural network model 100 to detect visual artifacts.”)
establishing pixel-to-pixel correspondence between the first image and the second image; ([0049] and FIG 1D teaches each tile (could be a pixel) is sent to an neural network to identify the quality matrices; FIG. 2A teaches in the neural network, the tile in an image (corresponds to the second image) is compared to the reference tile (corresponds to the first image) to find artifacts and quality matrices: “To ensure that the visual artifacts in the rendered images with visual artifacts should be detected (based on the severity of the visual artifacts), the image difference test unit 220 compares each rendered image with visual artifacts with the corresponding rendered image without visual artifacts (reference) to compute a difference”)
Nakazato teaches a method of finding the quality value of a virtual image generated from a viewpoint by comparing it with a reference image generated from the image captured from the same viewpoint. However, Nakazato does not give details about the how the images are compared and how the quality value is generated. Patney, on the other hand, teaches finding image quality metrics using neural network by comparing pixels of images with a reference image. The method of Patney provides detailed image quality matrices.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Nakazato with the specific teachings of Patney to use the quality matrices generation method of Patney to find the quality values of the virtual image taught by Nakazato. Patney’s method compares images on pixels level, thus generates detailed image quality information.

Regarding claim 2, Nakazato in view of Patney teaches:
The method of claim 1 wherein evaluating the second image in view of the first image comprises comparing one or more features in the first image with corresponding features in the second image. (Patney [0049] and FIG 1D teaches each tile (corresponds to the features) is sent to an neural network to identify the quality matrices; FIG. 2A teaches in the neural network, the tile in an image (corresponds to the second image) is compared to the reference tile (corresponds to the first image) to find artifacts and quality matrices: “To ensure that the visual artifacts in the rendered images with visual artifacts should be detected (based on the severity of the visual artifacts), the image difference test unit 220 compares each rendered image with visual artifacts with the corresponding rendered image without visual artifacts (reference) to compute a difference” The combination rationale of claim 1 is incorporated here.)

Regarding claim 9, Nakazato in view of Patney teaches:
The method of claim 1 further comprising: 
detecting regions of interest within a third image generated from a second PCAM positioned at second coordinates; generating a fourth image from a virtual camera (VCAM) positioned at the second coordinates; establishing pixel-to-pixel correspondence between the third image and the fourth image; and determining a quality value for the fourth image by evaluating the fourth image in view of the third image. (Claim 9 recites similar limitations of claim 1 except the process of claim 1 is applied to the third image, the fourth image, and a second coordinates. Nakazato teaches for each virtual viewpoint image, the quality value determination process is performed. [0048], FIG. 6, “In step S601, the evaluating unit 203 generates one or more virtual viewpoints for evaluation, on the basis of the constraint information obtained in step S402. Specifically, on the basis of the movement range of virtual viewpoints obtained as constraint information, the evaluating unit 203 randomly generates the positions and orientations of virtual viewpoints and the angles of view within the movement range of virtual viewpoints.” So, for a different virtual viewpoint (corresponds to a second coordinate), the virtual image at the second coordinate corresponds to the fourth image; the correct image generated corresponds to the third image. The claim 1 rejection rationale is incorporated here. )

Regarding claim 10, Nakazato in view of Patney teaches:
A system comprising:  a region of interest (ROI) detector; virtual camera circuitry and/or logic to ; image comparison circuitry and/or logic; an image quality evaluator (Nakazato FIG. 1, CPU) The rest of claim 10 recites similar limitations of claim 1, thus are rejected using the same rejection rationale.

Regarding claim 19, Nakazato in view of Patney teaches:
A machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform the operations of (Nakazato Claim 17, “A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute an information processing method”) The rest of claim 19 recites similar limitations of claim 1, thus are rejected using the same rejection rationale.

Claims 11, 19 recites similar limitations of claim 2 and 9 respectively, thus are rejected using the same rejection rationale respectively.

Claims 20, 27 recites similar limitations of claim 2 and 9 respectively, thus are rejected using the same rejection rationale respectively.

Claim(s) 3-5, 12-14, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato in view of Patney and further in view of Wiemker et al. (US 20210035291 A1).
Regarding claim 3, Nakazato in view of Patney teaches:
The method of claim 1 
However, Nakazato in view of Patney does not, but Wiemker teaches:
wherein evaluating the second image in view of the first image comprises determining differences in pixel intensities and/or contours between the first and second images.(Abstract: “compare (260) intensities at image locations in a recomposed spectral image to the intensities at the image locations in its corresponding spectral image prior to recomposition to determine a plurality of corrections, wherein a correction is associated with an image location;”)
Nakazato in view of Patney teaches comparing two images and finding difference between the two images, but does not specify what information is compared. Wiemker teaches comparing the intensities of two images.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Nakazato and Patney with the specific teachings of Wiemker to find intensity differences between images, which provides an easy way to find differences between images.

Regarding claim 4, Nakazato in view of Patney and Wiemker teaches:
The method of claim 3 wherein evaluating the second image in view of the first image further comprises performing Mean Squared Error (MSE) evaluation to generate an MSE value, performing a Structural Similarity (SSIM) evaluation to generate an SSIM value, performing a Point-cloud Voxel Density (PVD) evaluation to generate a PVD value, and/or performing a Body-shape Contour Fitness (BCF) evaluation to generate a BCF value. (Nakazato [0060], “the evaluating unit 203 compares a virtual viewpoint image generated from simulation images simulating the images captured by the respective image capturing apparatuses, to a simulation image (correct image) from the same virtual viewpoints as those for the generated virtual viewpoint image, and then calculates a PSNR as the evaluation value. The evaluation value is not limited to a PSNR, and may be a mean square error (MSE) value, a structure similarity (SSIM) value, or any evaluation value used to evaluate image quality. Instead of comparison with the correct image,”)

Regarding claim 5, Nakazato in view of Patney and Wiemker teaches:
The method of claim 4 wherein evaluating the second image in view of the first image comprises implementing a neural network using one or more of the MSE value, SSIM value, PVD value, and/or BCF value as inputs, (Patney FIG. 2A, [0050] teaches the imaging difference test unit (which is part of the ) calculate the difference:  “In an embodiment, the difference is computed using the SSIM (lower values indicate greater differences). In an embodiment, the threshold value is set to 0.97, so that rendered images with visual artifacts having a difference less than 0.97 compared with the corresponding rendered images without visual artifacts have the quality metrics set to 1, indicating a visual artifact is present.”) the neural network to responsively generate the quality value. (Patney FIG. 2A, 225 generates quality metrics.) The combination rationale of claim 1 is incorporated here.

Claims 12-14 recites similar limitations of claim 3-5 respectively, thus are rejected using the same rejection rationale respectively.
Claims 21-23 recites similar limitations of claim 3-5 respectively, thus are rejected using the same rejection rationale respectively.

Claim(s) 6, 15, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato in view of Patney and further in view of Eid et al. (US 2014/0003712 A1).
Regarding claim 6, Nakazato in view of Patney teaches:
The method of claim 1 wherein establishing pixel-to-pixel correspondence between the first image and the second image (see claim 1)
However, Nakazato in view of Patney does not, but Eid teaches:
comprises extracting stable image features within bounding boxes, (FIG. 1 teaches images are cropped by finding the bounding box at step 110; At step 125, features are found within the bounding boxes, image descriptors are generated. [0039] “After geometric correction of the image to correct distortion, the image may be cropped to a region of interest. The region of interest may include the entire image. In an alternative example embodiment, the region of interest may include specific contents within the image. Cropping the image to a region of interest may be performed to provide an initial bounding box for corner detection techniques to help limit the search area for document corners” [0049], “At block 125, image features may be extracted and an image descriptor may be generated corresponding to the one or more extracted image features. In an example embodiment, some features may be extracted from the connected components generated using image segmentation. An image descriptor may then be generated based on the extracted one or more features from the image.” [0058] teaches the features can be card information.) establishing correspondence between the first image and the second image using anchors. ([0059], “At block 130, the one or more image features, represented by the image descriptor, may be matched to a set of reference image descriptors. Reference image descriptors may be a stored set of image descriptors that may be used to compare the input image descriptor.”)
Nakazato in view of Patney teaches comparing region of interest of two images by comparing corresponding pixels between two images. Nakazato in view of Patney does not explicitly teach specific details. Eid teaches how to find a feature of interest in images and use descriptor to capture feature information of an image. The comparison of two images are performed by comparing corresponding descriptors.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Nakazato and Patney with the specific teachings of Eid to easily compare two images.

Claims 15, 24 recites similar limitations of claim 6, thus are rejected using the same rejection rationale.

 
Claim(s) 7-8, 16-17, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato in view of Patney and further in view of Ban et al. (US 2021/0390673 A1).
Regarding claim 7, Nakazato in view of Patney teaches:
The method of claim 1
However, Nakazato in view of Patney does not, but Ban teaches:
 wherein detecting regions of interest comprises performing object detection operations using weights to detect objects within the first image. ([0143], “When a first image 1810 is input, the electronic device 1000 according to the present disclosure may detect at least one object and a background in the first image 1810 by using a pre-trained first neural network that outputs pieces of feature information regarding the at least one object and the background, respectively, in the first image 1810. The first neural network used by the electronic device 1000 to detect an object and a background may be trained based on an object and background model 1822, and the object and background model 1822 may be updated (e.g., refined) based on information about the object and background detected in the first image 1810. That is, the electronic device 1000 according to the present disclosure may detect the at least one object and the background in the first image 1810 by using the first neural network and retrain the first neural network by refining weights for layers in the first neural network and a strength of connections between the layers via the object and background model 1822 updated based on information about the detected at least one object and background”)
Nakazato in view of Patney teaches detecting region of interest. Ban teaches a method of detecting region of interest using a neural network by refining weights for layers in the neural network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the detecting method of  Nakazato in view of Patney with the detecting method of Ban to accurately detect region of interest in an image.

Regarding claim 8, Nakazato in view of Patney and Ban teaches:
The method of claim 7 wherein the object detection operations using weights are performed by a neural network using the first image as input and generating regions of interest as output. (Ban [0143], “When a first image 1810 is input, the electronic device 1000 according to the present disclosure may detect at least one object and a background in the first image 1810 by using a pre-trained first neural network that outputs pieces of feature information regarding the at least one object and the background, respectively, in the first image 1810. The first neural network used by the electronic device 1000 to detect an object and a background may be trained based on an object and background model 1822, and the object and background model 1822 may be updated (e.g., refined) based on information about the object and background detected in the first image 1810. That is, the electronic device 1000 according to the present disclosure may detect the at least one object and the background in the first image 1810 by using the first neural network and retrain the first neural network by refining weights for layers in the first neural network and a strength of connections between the layers via the object and background model 1822 updated based on information about the detected at least one object and background” The combination rationale of claim 7 is incorporated here.)

Claims 16-17 recites similar limitations of claim 7-8 respectively, thus are rejected using the same rejection rationale respectively.
Claims 25-26 recites similar limitations of claim 7-8 respectively, thus are rejected using the same rejection rationale respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611